Title: To George Washington from Henry Laurens, 29 March 1778
From: Laurens, Henry
To: Washington, George



Sir
29th March 1778

Since my last of the 25th by Colonel Armand I have had the honour of presenting to Congress your Excellency’s favours of the 24th & 24th Inst. the former Committed to the Board of War & not reported—the latter came under Cover from Colo. Lewis of Virginia accompanied by his Commission which Congress have received & accepted that Gentleman’s resignation—Congress by an Act of the 24th Inst. accepted also the Resignation of Brigadier General Learned.
Inclosed herein Your Excellency will receive two Acts of Congress. Vizt.

1. 19th March. Recommending to the several States to take the most speedy & effectual measures for raising their respective quota of Men for procuring complete Sets of Accountrements &ca.
2. 28th March. for authorizing Count Paulaski to raise an Independent Corps &ca retaining his Rank of Brigadier General in the Army.

Colonel Armand is now or will probably be in Camp in a few days, I therefore judge it proper to return the Inclosed Letter directed by your Excellency to that Gentleman. I have the honour to be with the utmost Esteem & Respect.
